Citation Nr: 1814431	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-32 074	

	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for tinnitus

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to initial increased ratings for basal cell carcinoma of the right temporal area, currently rated as 100 percent disabling from November 13, 2009 and noncompensable rating from August 1, 2013.

4.  Entitlement to an initial increased rating for scars secondary to basal cell carcinoma of the right temporal area, currently rated as 30 percent disabling from August 1, 2013. 




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to August 1967. 

 This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In a July 2010 rating decision, the RO denied entitlement to service connection for sleep apnea. 

In an October 2013 rating decision, the RO granted service connection for basal cell carcinoma of the right temporal area and assigned a 100 percent rating effective November 13, 2009 and a noncompensable rating effective August 1, 2013.  In a September 2014 rating decision, the RO granted service connection for scars secondary to basal cell carcinoma of the right temporal area and assigned a 30 percent disability rating, effective August 1, 2014.  In this decision, the RO considered scars located on the right temple, left forehead, and left cheek.  In a July 2015 rating decision, the RO continued the 30 percent rating for scars and the noncompensable rating basal cell carcinoma of the right temporal area.  As the record reflects that the Veteran has been granted service connection for basal cell carcinoma of the right temporal area under Diagnostic Code 7833, which considers ratings under scars; disfigurement of the head, face, or neck; or impairment of function, the 30 percent rating assigned for scars secondary to basal cell carcinoma is considered, based on the unique procedural history of this case, to be part and parcel to the current claim on appeal.  

In a May 2016 rating decision, the RO denied service connection for tinnitus, including as secondary to basal cell carcinoma of the right temporal area. 

In July 2014, the Veteran testified before a Decision Review Officer (DRO); a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding sleep apnea, during his July 2014 DRO hearing, the Veteran reported that he was exposed to chemical spills while serving in Vietnam, specifically when a tanker blew up in 1966/67.  See hearing transcript, pg. 3.  He recalled having a conversation with his Sergeant in which they discussed that they both "snorted" and wondered if it was related to the chemical exposure.  Id.  He reported that his sleep problems began in service.  In a July 2014 statement, the Veteran's wife reported that since her husband returned home from his military service in August 1967, he that he snores and stops breathing, which causes him to choke and cough while he is sleeping.  Private and VA treatment records associated with the claims file include a diagnosis of sleep apnea.  

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Given the facts above, a VA examination is necessary to determine the whether or not the Veteran's sleep apnea had an onset in service or is otherwise related to service.

Regarding tinnitus, in his June 2016 notice of disagreement, the Veteran reported that his tinnitus was related to all of the medication he used to treat his service-connected disabilities, including his heart disability.  In his May 2017 substantive appeal, the Veteran suggested that his tinnitus was related to his treatment and surgery for his basal cell carcinoma.  While the May 2016 VA examiner reported that he was unaware of any research or data that linked basal cell carcinoma skin cancer to the auditory system, the examiner did not appear to consider medications, treatment, and surgery used to treat the Veteran's service-connected disabilities.  The Veteran is currently service connected for coronary artery disease (ischemic heart disease), scars associated with basal cell carcinoma of the right temporal area, and basal cell carcinoma of the right temporal area.  Additionally, the Veteran was service-connected for peripheral neuropathy with peroneal palsy of the left lower extremity from November 25, 2014 to September 1, 2017.  Furthermore, the May 2016 VA examination report includes only an opinion on whether hypertension is "proximately due to or the result of" his service-connected basal cell carcinoma.  The examiner did not address the question of aggravation.  Therefore, a new opinion must be obtained in which the examiner considers the Veteran's service-connected disabilities and any medication or treatment thereof in relation to his tinnitus.  

Regarding basal cell carcinoma, the Board notes that the disability ratings assigned considered basal carcinoma located in the left forehead and cheek in addition to the right temporal area.  The Veteran was afforded VA examinations to assess the severity of this condition.  On a June 2015 VA examination, although the examiner indicated that the Veteran's skin conditions caused scarring and/or disfigurement, the examiner did not clarify what type of disfigurement, if any.  The examiner reported that the Veteran did not have any visible skin conditions, yet, later described physical findings in the right and left temporal regions and on the left cheek and also indicated that the right temporal region and left cheek scars caused disfigurement.  The examiner reported the length of the left temporal region scar as 2 cm, the right temporal region as 2 cm, and the left cheek as 1.5 cm and each were.5 cm wide.  The Veteran subsequently underwent to the right lower temple, only, in June 2015.  Yet, on the August 2015 VA examination, the examiner reported all of the scars as longer with ranges between 4.2 to 6 cm long; however, the examiner did not report the width of these scars.  Overall, the current severity of the Veteran's basal cell carcinoma and associated scars remains unclear.  On the new examination, the examiner should render specific findings with respect to the existence and extent of any scars, or other manifestations associated with the Veteran's basal cell carcinoma including in the right temporal area, left forehead, and left cheek and distinguish all manifestations, to the extent possible, from other nonservice-connected scars.

There appear to be outstanding treatment records.  During his DRO hearing, the Veteran reported that he began going to the Martinsburg VA Medical Center in 1967 and was treated for nose and breathing issues prior to undergoing a sleep study and being prescribed a C-PAP machine by Dr. W., a private physician in the 1980's.  See hearing transcript, pgs. 10, 11, and 17.  He also reported that part of his uvula was cut out of his throat because of his snoring at Johns Hopkins University Hospital in the 1980s.  See hearing transcript, pg. 6.  Additionally, in his May 2017 substantive appeal, the Veteran indicated that treatment records from Dr. T. showing that his tinnitus started from his surgery for basal cell carcinoma were not included in the record.  Overall, it does not appear that records from any of these providers as well as VA treatment records prior to June 14, 2007 have been associated with the Veteran's claims file.  On remand, the AOJ should request the Veteran's assistance in obtaining any outstanding relevant private treatment records.  Additionally, outstanding VA medical records should be obtained, prior to June 14, 2007 and since February 12, 2018.

Accordingly, the case is REMANDED for the following action:

1. With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him for tinnitus, sleep apnea, and basal cell carcinoma, including any treatment records from Dr. W. (who prescribed a C-PAP machine in the early 1980s) and Johns Hopkins University Hospital in the 1980s as well as Dr. T. (who the Veteran referenced in his May 2017 VA Form 9).  See hearing transcript pgs. 6, 10, 11, and 17 and May 2017 Form 9.  

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's tinnitus, sleep apnea., and basal cell carcinoma, including treatment records dated prior to June 14, 2007 (described as treatment for nose and breathing issues) and since February 12, 2018.  

3.  Schedule the Veteran for VA examination to determine the whether or not the Veteran's sleep apnea had its onset in service or are otherwise related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during service or otherwise results from or was caused by any injury or disease that occurred in service, to include any chemical exposure from a tanker blowing up in 1966 or 1967 or the Veteran's reports of "snorting" and having sleep problems in service.  See hearing transcript, pg. 3.

In so opining, the examiner should consider all medical and lay evidence of record, including the Veteran's reports of being treated for nose and breathing issues at the Martinsburg VAMC prior to undergoing a sleep study and being prescribed a C-PAP machine from Dr. W. and having part of his uvula removed at Johns Hopkins University Hospital for his snoring in the 1980s.  See hearing transcript, pgs. 6, 10, 11, and 17.  The examiner should also consider the Veteran's wife's July 2014 statement indicating that, since August 1967, the Veteran the snores, stops breathing, chokes, and coughs while sleeping.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Obtain a VA medical opinion from a clinician with appropriate expertise to assess:

a) whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's tinnitus was either (i) caused or (ii) aggravated beyond its natural progression by (increased in severity due to) his service-connected disabilities, to include any associated medication and treatment as well as any surgery for basal cell carcinoma.  The Veteran is currently service-connected for coronary artery disease (ischemic heart disease), scars associated with basal cell carcinoma of the right temporal area, basal cell carcinoma of the right temporal area and peripheral neuropathy with peroneal palsy of the left lower extremity (from November 25, 2014 to September 1, 2017).  As service connection for sleep apnea remains on appeal, the examiner should also comment on whether or not sleep apnea and associated treatment has caused or aggravated the Veteran's tinnitus.  

The Veteran's complete claims file should be made available to, and reviewed by the VA clinician.  The examiner must provide a complete rationale for all opinions provided, to include citation to factual evidence and medical literature or principles as appropriate.  If the examiner determines that an examination is necessary in order to provide the requested opinions, then the Veteran should be scheduled for an appropriate examination.  

5. Arrange for the Veteran to undergo a VA skin examination, to be performed by an appropriate VA medical examiner, to assess the current symptoms and severity of the Veteran's basal cell carcinoma and associated scarring.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.  Current unretouched photographs should also be taken and associated with the claims folder.  
The examiner should indicate whether the Veteran has experienced any active basal cell carcinoma since August 1, 2013.  If so, the examiner should indicate whether the active cancer required any therapy that was comparable to that used for systemic malignancies (i.e., systemic chemotherapy, X-ray therapy more extensive than the skin, or surgery more extensive that wide local excision).

The examiner should also report the severity of any scars associated with the Veteran's service-connected basal cell carcinoma, to include whether any scar causes any limited motion or loss of function.  Each scar size (including both scar length and width) and whether any scar is superficial, deep, nonlinear, unstable, or painful should also be noted.  If any scar involves the head, face, or neck, the examiner should also indicate whether there is any visible or palpable tissue loss, gross distortion or asymmetry of features or paired sets of features, or any of the characteristics of disfigurement listed under 38 C.F.R. § 4.118, DC 7800 (2017).

To the extent possible, any skin manifestations of the Veteran's service-connected basal cell carcinoma should be distinguished from those of any other skin disorder present.

The examiner should also provide a full description of any functional impairment on occupational activities and activities of daily living caused by the basal cell carcinoma and any associated scarring.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his basal cell carcinoma and associated scars.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

6. Then, readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.

The Veteran  has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

